UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7653



PAUL B. GOIST,

                                            Petitioner - Appellant,

          versus


UNITED STATES BUREAU OF PRISONS; JOHN DOE;
JANE DOE; STATUTORY AGENT OFFICERS; DAN DOVE,
Warden of Edgefield Federal Correctional
Institution,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   Henry M. Herlong, Jr., District
Judge. (CA-02-2211-0-20-BD)


Submitted:   December 19, 2002            Decided:   January 7, 2003


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Paul B. Goist, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Paul    B.   Goist,    a   federal       prisoner,    seeks   to   appeal    the

district     court’s     order    accepting       the    recommendation      of    the

magistrate     judge’s      recommendation        and    denying    relief    on   his

petition that it construed as filed under 28 U.S.C. § 2241 (2000).

We   have    reviewed    the     record    and    find     no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      See Goist v. United States Bureau of Prisons, No. CA-02-

2211-0-20-BD (D.S.C. Sept. 25, 2002).                      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                             AFFIRMED




                                           2